DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 19 and 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al. (US 2012/0256870)

As to claim 13, Klein discloses a method, comprising: a switch (demux 212 of fig. 2) connecting an AC signal source (connecting signal generator 215 of fig. 2 producing AC output as shown in fig. 11) to a sensing area via a control circuit (sensor array 121 of fig. 2); and performing a first scan of a sensor via an AC signal from the AC signal source (scanning electrodes [0046 – 0051]), wherein the AC signal source (signal generator 215 of fig. 2) is connected between the control circuit (clock generator 214 of fig. 2) and a column multiplexing circuitry (multiplexer 212 of fig. 1)
As to claim 19 (dependent on 13), Klein discloses the method, wherein the scanning via the AC signal source comprises measuring capacitive coupling caused by a force applied to the sensing area (detecting  capacitive coupling due to touch object [0046 – 0053]).
As to claim 20 (dependent on 13), Klein discloses the method, further comprising: converting, by an AC signal detector (ADC 217 of fig. 2), the AC signal received from the AC signal source (signal generator 215 of fig. 2) into a DC voltage level enabled to be read by an analog to digital converter [0053].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loomis et al. (US 2007/0235231) in view of Klein et al. (US 2012/0256870) 

As to claim 1, Loomis discloses a sensor, comprising: a sensing area (sensing array 10 of fig. 14) comprising: a group of row electrodes (row electrodes 14-1 to 14-4 of fig. 2), a group of column electrodes (column electrodes 12 – 1 to 12-4 of fig. 2), and a grid of force sensing elements (resistors R1 to R16 of fig. 2 [0036]), where elements of the grid of force sensing elements are connected between respective row electrodes of the group of row electrodes and respective column electrodes of the group of column electrodes  (R1 – 16 connected between 12-1 to 12 – 4 and 14 – 1 and 14 – 4 respectively); a series of interpolation resistors connected to respective row electrodes of the group of row electrodes (resistors R27 – R30 of fig. 2) and respective column electrodes of the group of column electrodes (R40 – R43 of fig. 2); column multiplexing circuitry comprising two or more switches (multiplexer 16 of fig. 2), wherein respective switches of the two or more switches facilitate electrical grounding of columns not being actively driven (switches S1 – S4 of fig. 2); but fails to disclose an AC signal source operatively connected between the column multiplexing circuitry and a control circuit; an analog switch operatively connected between the control circuit and the sensing area, wherein the analog switch comprises a first position and a second position, wherein the first position of the analog switch facilitates a first scan of the sensing area via an AC signal provided by the AC signal source.
In the same field of endeavor, Klein discloses a sensor array comprising an AC signal source (signal generator 215 of fig. 2 producing AC output as shown in fig. 11) operatively connected between the column multiplexing circuitry (multiplexer 212 of fig. 2) and a control circuit (clock generator 214 of fig. 2); an analog switch operatively connected between the control circuit and the sensing area (mux 212 of fig. 2) , wherein the analog switch comprises a first position and a second position (inherently MUX 212 of fig. 2 comprises multiple positions), wherein the first position of the analog switch facilitates a first scan of the sensing area via an AC signal provided by the AC signal source (AC scanning of electrodes scanning electrodes [0046 – 0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Loomis and Klein such that and AC signal source was provided as disclosed by Klein, with motivation to provide a circuit capable of generating a target voltage having an amplitude greater than an available power supply (Klein [0025]).
As to claim 8 (dependent on 1),  Klein discloses the sensor, wherein the first scan via the AC signal source measures capacitive coupling caused by a force applied to the sensing area (in case of use of capacitive sensors, detecting  capacitive coupling due to touch object [0046 – 0053]).
As to claim 9 (dependent on 1),  Klein discloses the sensor, further comprising: an AC signal detector that converts the AC signal received from the AC signal source into a DC voltage level (demodulation circuit 216 of fig. 2) enabled to be read by an analog to digital converter (ACD 217 of fig. 2).
As to claim 10 (dependent on 9),  Klein discloses the sensor, wherein the DC voltage level indicates a strength of a received AC signal [0039].
As to claim 11 (dependent on 1),  Loomis discloses the sensor, wherein the sensor is a touch sensor (touch sensor 10 of fig. 1).
As to claim 12 (dependent on 1),  Loomis discloses the sensor, wherein the sensor is a force-sensing sensor (force sensor 10 of fig. 1).




Allowable Subject Matter
Claims 2 – 7 and 14 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

As to claim 2 (dependent on 13), the Prior Art of record fails to disclose the se sensor, further comprising: a DC voltage source operatively connected between the control circuit and the sensing area, wherein the second position of the analog switch facilitates a second scan of the sensing area via the DC voltage source. (Emphasis Added.)

As to claim 14 (dependent on 13), the Prior Art of record fails to disclose the method, further comprising: setting the switch to a second position that connects a DC voltage source to the sensing area via the control circuit; and performing a second scan of the sensor via a DC signal from the DC voltage source, wherein the DC voltage source is connected between the control circuit and the column multiplexing circuitry. (Emphasis Added.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623